DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/16/21 has been entered.
 
Claims Status
Claims 1-30 are pending in the application. Claims 11,12 and 28 are withdrawn from consideration.

Declaration/Affidavit
The declaration under 37 CFR 1.132 filed 2/16/21 is insufficient to overcome the rejection of claims 1-10,13-27,29 and 30 based upon 35 U.S.C. 103 as set forth in the last Office action because:  Kobayashi et al. (US 8,524,239B2) teaches of intravenous administration of the antibody-IR700 (cetuximab-IR700) from about 0.5 to 100 mg/60 kg of body weight and further teaches that the dose of antibody-IR700 molecule administered to a human patient is at least 50 mg, such as at least 100 mg, at least 300 mg, at least 500 mg, at least 750 mg or even 1g. The cell is subsequently irradiated at a wavelength of 660 to 740 nm and a dose of at least 1 J cm-2 (such as at least 50 J cm-2, at least 100 J cm-2, etc.), thereby killing the cell. Therefore, Kobayashi et al. envisioned higher doses of antibody-IR700. The .
Johansen et al. (US 2012/0070853A1) teaches that a dose of Cetuximab (Erbitux®) is an intravenous injection of 400 mg/m2 initial dose followed by 250 mg/m2 every week (p1, [0011]), which is a standard dose as evidenced by Van Cutsem et al. (J. Clin. Oncol. 2012, 30, 2861-2868, see abstract; introduction; study design).
Therefore, it would have been predictable to provide for higher doses of Cetuximab (Erbitux®) to a human subject, such as intravenous injection of 400 mg/m2 without unfavorable side effects. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,6,8,9,13,14,16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasan et al. (US 2016/0345834A1).
Hasan et al. (US 2016/0345834A1) teaches of a dual-function, tumor-targeted photoactivatable immunoconjugate (TaPIT) used in treating micrometastases in a tissue region of a subject via PIT and for imaging of a tissue region (abstract; p1, [0007-0008]; p4, [0031]; p5, [0039]; p13, [0099]; p14, [0108]; p15, [0116]). The targeted activation significantly reduces nonspecific phototoxicity and fluorescence to provide therapeutic response monitoring of microscopic tumor nodules (p2, [0008]). The tumor-targeted photoactivatable immunoconjugate comprises an antibody (e.g. cetuximab, etc.) linked to the

FIG. 4; p7, [0054],[0056]; p8, [0057]). The phthalocyanine and cetuximab anticipate the phthalocyanine and cetuximab of the instant claims, respectively.
The cancer includes bladder, larynx, etc. wherein the delivery means of the tumor-targeted photoactivatable immunoconjugate for bladder cancer includes intravenous administration (p6, [0046]; p12, [0093]).
The method includes intravenously administering to the subject an effective amount of a tumor-targeted photoactivatable immunoconjugate; allowing a sufficient amount of time for the tumor-targeted photoactivatable immunoconjugate to enter micrometastases in the tissue region; photoactivating the immunoconjugates via illuminating them with light having an appropriate strength and wavelength, the range of activating light is typically between approximately 600 and 900 nm (abstract; p4, [0031]; p8, [0061],[0065]; p12, [0093]).  
The dosage of the tumor-targeted photoactivatable immunoconjugate can vary from 0.01 mg/m2 to about 500 mg/m2. For example, IMC-C225 (Cetuximab) loading in human patients was between 100-500 mg/m2 and maintenance was between 100-250 mg/m2 (p11, [0091]; p17, [0123]). The administration can be conducted infrequently, or on a regular weekly basis (p12, [0092]). 
In vivo fluorescence microendoscopy indicated peak fluorescence intensity and tumor selectivity 8-24 hours following Cet-BPD administration (p14, [0107]) and illumination occurred 8-24 hours (taPIT) after immunoconjugate injection (p17, [0123]) which anticipates the irradiation time of between 30 min and 96 hours or 24 ± 3 hours of the instant claims. 
FIG. 8 shows TaPIT toxicology, efficacy and monitoring in vivo. Cet-BPD (1:7) shows increased survival and reduced nonspecific phototoxicity 100 Jcm-2 (n=20 mice) (p3, [0016]). The Cet-BDP with taPIT (50 Jcm-2) is done in 2 cycles (p17, [0123]) which anticipates repeating steps a.) and b.) of the instant claims.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10,13,14,16-27 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. (US 2016/0345834A1) in view of Kobayashi et al. (US 8,524,239B2) and in further view of Johansen et al. (US 2012/0070853A1),as evidenced by Van Cutsem et al. (J. Clin. Oncol. 2012, 30, 2861-2868).
Hasan et al. (US 2016/0345834A1) discloses a dual-function, tumor-targeted photoactivatable immunoconjugate (TaPIT) used in treating micrometastases in a tissue region of a subject via PIT and for imaging of a tissue region (abstract; p1, [0007-0008]; p4, [0031]; p5, [0039]; p13, [0099]; p15, [0116]). The targeted activation significantly reduces nonspecific phototoxicity and fluorescence to provide therapeutic response monitoring of microscopic tumor nodules (p2, [0008]). The tumor-targeted

Hasan et al. does not disclose a.) IR700, b.) a single injection or single infusion, c.) repeating the dosing schedule if a residual lesion remains at or about 4 weeks, d.) the conjugate is administered in an amount that is at or about 640 mg/m2 or e.) the disease of condition is a head or neck cancer.
Kobayashi et al. (US 8,524,239B2) discloses the method of treatment of a cell or tissue, in a human, with antibody-IR700 molecule via administration of the antibody-IR700 molecule followed by irradiation until sufficient cell killing via PIT (column 8, lines4-9; column 9, lines 8-34; column 10, lines 40-50; column 13, lines 22-29; column 19, lines 1-22). PIT is a molecular targeted therapeutic that utilizes a target-specific photosensitizer based on a NIR phthalocyanine dye, IR700, conjugated to monoclonal antibodies targeting cell surface receptors. PIT kills cancer cells while cells that do not express the cell surface receptor recognized by the antibody-IR700 molecule are not killed in significant numbers (column 10, lines 40+; p4, lines 53-59). PDT utilizes a photosensitizing agent with the physical energy of non-ionizing light to kill cells wherein the excitation light, in itself, is harmless in the NIR (column 1, lines 45-51).
The protein on the cell surface of the target cell to be killed comprises those of the EGF receptor family, such as CD20, CD25, etc. (column 19, lines 34-48). The antibody comprises cetuximab, panitumamab, nimotuxumab, etc. which target head and neck cancer, not excluding those that cannot be treated successfully with surgery, radiation and chemotherapy (column 21, lines 15-53). The tumor cells in a patient with cancer further comprises tumors of the skin (e.g. squamous cell carcinoma, lung cancer, bladder carcinoma, etc.), adenocarcinoma of the colon, head or neck (column 12, lines 48+; column 18, lines 37+; claims 18,21). The compositions can comprise one or more antibody-IR700 molecules and a chemotherapeutic agent or a molecular targeting agent or combinations thereof (column 21, lines 8-54; claims 6,2,13,14).
-2 at a wavelength of 660-740 nm, at least 10 J cm-2, at least 50 J cm-2etc. (column 12, lines 4-21; column 23, lines 4-10; claim 12). The wavelength and therapeutic dose of radiation include 660-700 nm, 670-690 nm, for example, 680 nm. In particular examples, the cells are irradiated at a dose of at least 1 J cm-2, such as at least 10 J cm-2, at least 30 J cm-2, at least 50 J cm-2, at least 100 J cm-2, or at least 500 J cm-2, for example, 1-1000 J cm-2, 1-500 J cm-2, or 10-100 J cm-2, or 10-50 J cm-2 (column 23, lines 4-10).
A therapeutically effective dose of 45 an antibody-IR700 molecule is at least 0.5 milligram per 60
kilogram (mg/kg), at least 5 mg/60 kg, at least 10 mg/60 kg, at least 20 mg/60 kg, at least 30 mg/60 kg, at least 50 mg/60 kg, for example 0.5 to 50 mg/60 kg, such as a dose of 1 mg/60 kg, 2 mg/60 kg, 5 mg/60 kg, 20 mg/60 kg, or 50 mg/60 kg, for example when administered iv (column 11, lines 45-51). The dose of antibody-IR700 molecule administered to a human patient is at least 50 mg, such as at least 100 mg, at least 300 mg, at least 500 mg, at least 750 mg or even 1 g (column 22, lines 34-48). Higher or lower dosages also could be used, for example depending on the particular antibody-IR700 molecule (column 11, lines 61+). The agent can be administered in a single dose or in several doses, as needed to obtain desired response (column 11, lines 34-44), such as bi-weekly or monthly (column 25, lines 25-28).
The photosensitizer, IR700, is excited in the NIR range leading to deeper tissue penetration resulting in successful eradication of subcutaneously xenografted tumors after only a single dose of external NIR light irradiation. The fluorescence induced by the conjugate can be used to non-invasively guide both PIT and monitor the results of therapy (column 13, lines 55-65). The NIR excitation light 
Surface Mount which is 5 mm x 5 mm, etc. which encompasses the diffuser length of about 0.5 cm of the instant claims. The devices can be made to emit light at 690 nm (column 24, lines 14-35).
The patient is irradiated 24 hour after administration of the antibody-IR700 (column 30, lines 66+; column 31, lines 1-5). The patients may be irradiated at one or more times, such as completed in a single day or may be done repeatedly on multiple days. Repeated irradiations may be done on the same day, on successive days, or every 1-3 days, etc. Repeated PIT can be used for long term management of cancer patients (column 12, lines 17-21; column 15, lines 38-50; column 23, lines 11-19). 
Johansen et al. (US 2012/0070853A1) discloses a dose of Cetuximab (Erbitux ®) is an intravenous injection of 400 mg/m2 initial dose followed by 250 mg/m2 every week (p1, [0011]), which is a standard dose as evidenced by Van Cutsem et al. (J. Clin. Oncol. 2012, 30, 2861-2868, see abstract; introduction; study design).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the photoactivatable compound of Hasan et al. for the IR700 photosensitizer of Kobayashi et al. as both are analogous phthalocyanine dyes that can be bound to cetuximab and irradiated at 690 nm for the method of PIT. Also, the excitation of IR700 in the NIR range leads to deeper tissue penetration resulting in successful eradication of subcutaneously xenografted tumors after only a single dose of external NIR light irradiation. Therefore, it would have been predictable to substitute one known phthalocyanine dye for another known phthalocyanine dye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the tumor-targeted photoactivatable immunoconjugate (TaPIT) in a 2 initial dose which is a standard dose as evidenced by Van Cutsem et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the tumor-targeted photoactivatable immunoconjugate (TaPIT) in an amount that is at or about 640 mg/m2 as Hasan et al. teaches that the dosage of the tumor-targeted photoactivatable immunoconjugate can vary from 0.01 mg/m2 to about 500 mg/m2. For example, IMC-C225 (Cetuximab) loading in human patients was between 100-500 mg/m2 and maintenance was between 100-250 mg/m2 and Kobayashi et al. teaches that the antibody-IR700 molecule administered to a human patient is at least 50 mg, such as at least 100 mg, at least 300 mg, at least 500 mg, at least 750 mg or even 1 g. Therefore, it would have been predictable to utilize a dose at or about 640 mg/m2 as Kobayashi et al. teaches that a higher or lower dosages also could be used, for example depending on the particular antibody-IR700 molecule.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the tumor-targeted photoactivatable immunoconjugate (TaPIT) to treat head or neck cancer, as Kobayashi et al. teaches that cetuximab targets adenocarcinoma of the colon, head or neck.


Claims 1-10,13-27,29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 8,524,239B2) in view of Johansen et al. (US 2012/007-853A1), as evidenced by Van Cutsem et al. (J. Clin. Oncol. 2012, 30, 2861-2868) and in further view of Doiron et al. (US 5,196,005) and
Clinc. Endosc. 2013, 43, 7-23).
Kobayashi et al. (US 8,524,239B2) discloses the method of treatment of a cell or tissue, in a human, with antibody-IR700 molecule via administration of the antibody-IR700 molecule followed by irradiation until sufficient cell killing via PIT (column 8, lines4-9; column 9, lines 8-34; column 10, lines 40-50; column 13, lines 22-29; column 19, lines 1-22). PIT is a molecular targeted therapeutic that utilizes a target-specific photosensitizer based on a NIR phthalocyanine dye, IR700, conjugated to monoclonal antibodies targeting cell surface receptors. PIT kills cancer cells while cells that do not express the cell surface receptor recognized by the antibody-IR700 molecule are not killed in significant numbers, as well as that stated above. 
Kobayashi et al. does not explicitly disclose the conjugate is administered in an amount that is at or about 640 mg/m2.
Johansen et al. (US 2012/0070853A1) discloses a dose of Cetuximab (Erbitux ®) is an intravenous injection of 400 mg/m2 initial dose followed by 250 mg/m2 every week (p1, [0011]), which is a standard dose as evidenced by Van Cutsem et al. (J. Clin. Oncol. 2012, 30, 2861-2868, see abstract; introduction; study design).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the antibody-IR700 in an amount that is at or about 640 mg/m2 as Kobayashi et al. teaches that the antibody-IR700 molecule administered to a human patient is at least 50 mg, such as at least 100 mg, at least 300 mg, at least 500 mg, at least 750 mg or even 1 g and Johansen et al. discloses a dose of Cetuximab (Erbitux ®) is an intravenous injection of 400 mg/m2 initial dose which is a standard dose as evidenced by Van Cutsem et al. Therefore, it would have been predictable to utilize a dose at or about 640 mg/m2 as Kobayashi et al. teaches that a higher or lower dosages also could be used, for example depending on the particular antibody-IR700 molecule.


Doiron et al. (US 5,196,005) discloses a cylindrical diffuser tip for use with an optical fiber for use in providing uniform cylindrical illumination of target tissue in remote areas of the body via PDT (abstract; column 4, lines 9-14). The length is preferably between 0.5 and 5 cm for PDT irradiation of tumors, etc. (column 6, lines 1-9). 
Yoon et al. (Clinc. Endosc. 2013, 43, 7-23) discloses the use of photosensitizers (PSs) and light delivery for increased selective tumor accumulation and targeting in PDT (abstract; Fig 1). PSs can be coupled to antibodies, etc. for selective accumulation and targeting within tumor tissue (p9, Classification and Characteristics of the ideal PSs). 
The light delivery systems include cylindrical diffusing tips of various lengths and flexibility or fiber optics with a lens. The light delivery devices should be clinically oriented to give enough dosimetry with standardization showing maximum efficiency with minimum normal tissue injury. (p16, right column, last paragraph). 
Main purpose of a combination between the light source and delivery devices in PDT is to generate enough light illumination (optical power, W) at the appropriate wavelength for activation of PS and optimum penetration into the target tissue and the corresponding spatial light distribution in the tumor volume (various size and shape). The light delivery lasers have advantages, such as easy coupling with fiber optics following direct delivery of homogeneous and ample amount of light to the target site. The design and development of fiber optic delivery devices should be made with a few considerations, such as sufficient power delivery, compatibility with clinical instrumentation (i.e., endoscopes), and proper type of the fiber optic delivery tip to correspond to tumor shape, volume size or cavity area (p17, Fiber optic delivery devices). 
The most widely used fiber optic light delivery device in PDT is cylindrical diffusing fiber tip

To reduce normal tissue damage, light and the PS should be delivered to the target tissue or organ with high selectivity. In addition, more accurate light and drug delivery, and real-time dosimetry for monitoring changes in light fluence during PDT are need. For example, the light delivery can be carried out using seven optic fibers with 1.5 cm cylindrical light diffusing tips, for which multiple fibers are used to cover an entire prostate treatment since prostate cancer is usually multifocal. The shape and volume of photoablation of the prostate depends on the spatial distribution of the effective attenuation coefficient (µeff/cm) and the properties of the light diffusers (200 J/cm [200 mW/cm, 1,000 seconds]) (p19, Computer-aided light delivery).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize cylindrical diffuser tips, for the method of Kobayashi et al., with lengths between 0.5 and 5 cm for PIT of tumors as Doiron et al. teaches that cylindrical diffuser tips of length 0.5 and 5 cm are used for PDT irradiation of tumors and Yoon et al. teaches that cylindrical diffusers are available in lengths of 1 to 9 cm range depending on the specific application for PDT. PDT combines a photosensitizing agent with non-ionizing light in the NIR to kill cells whereas PIT utilizes a target-specific photosensitizer and NIR light to kill cells. Therefore, it would have been predictable to utilize the cylindrical diffuser tips for PIT as it is an analogous method to PDT which utilizes photosensitizing agent with NIR to kill cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the cylindrical diffusing fibers about 1.8 ± 0.2 cm apart for PDT as Yoon et

Therefore, it would have been predictable to provide multiple cylindrical diffusing fibers, such as seven (Yoon et al.) within close proximity to provide for total coverage of an entire treatment region for effective tumor ablation. 
Furthermore, it is obvious to vary and/or optimize the amount of the distance between the cylindrical diffusing fibers, according to the guidance provided by Yoon et al., to provide a light delivery device having the desired properties such as the desired irradiation distance. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant asserts that Kobayashi et al. does not teach a method of treatment that involves the administration of a phthalocyanine dye-cetuximab conjugate in a body surface area-based dosage range for intravenous administration as claimed. Kobayashi does not even mention body surface area-based dosing, even the converted dosing for intravenous administration is much lower than the claimed doses. A skilled person would not have a motivation or a reasonable expectation of success to test amounts that are higher than the highest amount taught in Kobayashi, if following the principals of “do no harm” as suggested by the Office.
The reference of Kobayashi et al. teaches that the antibody-IR700 molecule administered to a human patient is at least 50 mg, such as at least 100 mg, at least 300 mg, at least 500 mg, at least 750 mg or even 1 g. The antibody-IR700 can be administered intravenously in a single or multiple injections. 
The reference of Johansen et al. teaches of a dose of Cetuximab (Erbitux ®) is an intravenous injection of 400 mg/m2 initial dose which is a standard dose as evidenced by Van Cutsem et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the antibody-IR700 in an amount that is at or about 640 mg/m2 as it would be predictable to vary and optimize the dose as Kobayashi et al. envisioned higher doses and Johansen et al. teaches of intravenous injection of 400 mg/m2 without unfavorable side effects.
Applicant asserts that Doiron et al. and Yoon et al. do not teach or suggest any methods of treatment involving intravenous administration of phthalocyanine dye-cetuximab conjugates or photoimmunotherapy.
The references of Doiron et al. and Yoon et al. were not used to teach intravenous administration of phthalocyanine dye-cetuximab conjugates or photoimmunotherapy.
The reference of Doiron et al. was used to teach that cylindrical diffuser tips of length 0.5 and 5 cm are used for PDT irradiation of tumors.
The reference of Yoon et al. teaches that the use of photosensitizers (PSs) and light delivery for increased selective tumor accumulation and targeting in PDT using cylindrical diffusers with lengths of 1 to 9 cm range. PSs can be coupled to antibodies, etc. for selective accumulation and targeting within tumor tissue. The light delivery systems include cylindrical diffusing tips of various lengths and flexibility or fiber optics with a lens. The light delivery devices should be clinically oriented to give enough dosimetry with standardization showing maximum efficiency with minimum normal tissue injury.
PDT combines a photosensitizing agent with non-ionizing light in the NIR to kill cells whereas PIT utilizes a target-specific photosensitizer and NIR light to kill cells. Therefore, it would have been 
Applicant asserts that the unexpected results and therapeutic efficacy of the claimed subject matter in a clinical setting supports an advantage of being able to achieve selective killing of cells around the cells that express the cell surface protein while avoiding unwanted or undesired off-target activity or any potential adverse effects.
The reference of Kobayashi et al. teaches that PIT kills cancer cells while cells that do not express the cell surface receptor recognized by the antibody-IR700 molecule are not killed in significant numbers. PIT dedicatedly damages cancer cells without damaging normal cells or tissues.
The reference of Yoon et al. teaches of the use of photosensitizers (PSs) and light delivery for increased selective tumor accumulation and targeting in PDT. PSs can be coupled to antibodies, etc. for selective accumulation and targeting within tumor tissue.
The light delivery systems include cylindrical diffusing tips of various lengths and flexibility or fiber optics with a lens. The light delivery devices should be clinically oriented to give enough dosimetry with standardization showing maximum efficiency with minimum normal tissue injury.
Therefore, it would have been obvious to utilize PIT with cylindrical diffusing tips with NIR illumination as PIT dedicatedly damages cancer cells without damaging normal cells or tissues and Yoon et al. teaches that the cylindrical diffusing tips are clinically oriented to give enough dosimetry with standardization showing maximum efficiency with minimum normal tissue injury.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618